Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Specification
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because it is replete with instances containing illegible text, such as, for instance: 
    PNG
    media_image1.png
    796
    447
    media_image1.png
    Greyscale
in [0185]. 
    PNG
    media_image2.png
    243
    777
    media_image2.png
    Greyscale
Applicants are encouraged to review the entire specification as originally filed for the necessary corrections since the preceding two examples are simply representative, i.e., not exhaustive of the portions requiring clarification.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites a “two or more types of polymerizable” compound(s) (emphasis added) in each of lines 1 and 7; the scope of the protection sought is not clear. Regarding claim 1, the phrase "types of" polymerizable compound(s) renders the claim indefinite because the claim includes polymerizable compounds not actually disclosed (those encompassed by "types of"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim is 1 rejected as being vague and indefinite when it recites “contains a polymerizable compound (I) represented by the following Formula (I) and a polymerizable compound (II) represented by the following Formula (II)“ and “contains two or more types of the polymerizable compound (I) represented by the following Formula (I) and does no substantially contain the polymerizable compound (II) represented by the following Formula (II)“ (emphasis added); the scope of the protection 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/337,568 (corresponding to U.S. Patent Application Publication No. 2020/0031971). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a mixture, the corresponding polymer obtained from the polymerization of said mixture, the corresponding optical film and optically anisotropic product derived from said polymer, the corresponding polarizing plate derived from said optically anisotropic product, and each of the corresponding display device and antireflection film derived from said polarizing plate, characterized in that said mixture comprises two different polymerizable compounds including at least one polymerizable compound inclusive of those of the present formula (I), as 
    PNG
    media_image3.png
    80
    783
    media_image3.png
    Greyscale
, and at least one polymerizable compound inclusive of those of the present formula (II), as represented therein by
    PNG
    media_image4.png
    158
    573
    media_image4.png
    Greyscale
. While the polymerizable compounds may not be identical, they are equivalent and obvious variants of each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-15 of copending Application No. 16/349,701(corresponding to U.S. Patent Application Publication No. 2019/0330399). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a mixture, the corresponding polymer obtained from the polymerization of said mixture, the corresponding optical film and optically anisotropic product derived from said polymer, the corresponding polarizing plate derived from said optically anisotropic product, and each of the corresponding display device and antireflection film derived from said polarizing plate, characterized in 
    PNG
    media_image5.png
    147
    886
    media_image5.png
    Greyscale
, and at least one polymerizable compound inclusive of those of the present formula (II), as represented therein by
    PNG
    media_image6.png
    136
    687
    media_image6.png
    Greyscale
. While the polymerizable compounds may not be identical, they are equivalent and obvious variants of each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-20 of copending Application No. 16/410,062 (corresponding to U.S. Patent Application Publication No. 2019/0264107). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a mixture, the corresponding polymer obtained from the polymerization of said mixture, the corresponding optical film and optically anisotropic product derived from said polymer, the corresponding polarizing 
    PNG
    media_image7.png
    150
    888
    media_image7.png
    Greyscale
, and at least one polymerizable compound inclusive of those of the present formula (II), as represented therein by
    PNG
    media_image8.png
    129
    743
    media_image8.png
    Greyscale
. While the polymerizable compounds may not be identical, they are equivalent and obvious variants of each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of copending Application No. 16/410,062 (corresponding to U.S. Patent Application Publication No. 2019/0264107). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a mixture, characterized in that said 
    PNG
    media_image9.png
    135
    428
    media_image9.png
    Greyscale
, and at least one polymerizable compound inclusive of those of the present formula (IIa), as represented therein by
    PNG
    media_image10.png
    134
    408
    media_image10.png
    Greyscale
. While the polymerizable compounds may not be identical, they are equivalent and obvious variants of each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: Japanese Patent No. JP2020-40911.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722

/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722